     Case 2:19-cv-00311-KJM-CKD Document 34 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DARREN HARRIS,                                    No. 2:19-cv-0311 KJM CKD P
12                         Plaintiff,
13             v.                                          ORDER
14       GAVIN NEWSOM,1 et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On October 11, 2019, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. The magistrate judge is correct that plaintiff

26   does not have a claim under Article 1, Section 32 of the California Constitution. However,

27
     1
      Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Gavin Newsom, the current
28   Governor of California, is substituted as the proper respondent.
                                                       1
     Case 2:19-cv-00311-KJM-CKD Document 34 Filed 08/18/20 Page 2 of 2

 1   plaintiff appears to attempt pleading several other claims under the United States Constitution.
 2   See Am. Compl., ECF No. 17, at 8 (referencing “procedural due process,” “plaintiff’s liberty
 3   interest,” and whether “deprivation procedures were constitutionally sufficient”); id. at 13
 4   (referencing the Fourteenth Amendment and alleging defendants violated the prohibition against
 5   “cruel or unusual punishment” by “excessive incarceration”). The magistrate judge does not
 6   address those claims in the Findings and Recommendations; therefore the court REFERS the
 7   matter back to the magistrate judge for the limited purpose of addressing those claims.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. The findings and recommendations filed October 11, 2019, are ADOPTED IN PART,
10   with respect to plaintiff’s claims under the California Constitution; and
11          2. The matter is REFERRED back to the magistrate judge for further explanation
12   consistent with this order.
13   DATED: August 16, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
